DETAILED ACTION

This Office Action is in response to the Amendment filed 1/27/2021.  Due to the claim amendments the previous claim objections, the previous rejections under 35 U.S.C. 112 (b), and the previous rejections under 35 U.S.C. 101 have been withdrawn.  Claims 1-24 have been previously canceled.  Claims 25-48 are currently pending in the Application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the combination of Park et al. and Chen et al. cannot be used to establish a prima facie case of obviousiouness, the Examiner respectfully disagrees.  As noted in the rejections of the independent claims, Park et al. is cited as teaching each of the claim elements with the exception of the use of a Wideband Coverage Enhancement (WCE) mode.  Specifically, although Park et al. does disclose UEs performing a machine type communication MTC operation and using .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 25-26, 28-32, 34-37, 40-41, 43, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Publication US 2018/0115943 A1; as cited by the Applicant’s IDS filed 8/30/2019) in view of Chen et al. (U.S. Publication US 2017/0265187 A1).
With respect to claims 25 and 31, Park et al. discloses an apparatus of a User Equipment (UE) operable to communicate with an Evolved Node-B (eNB) on a wireless network, comprising one or more processors executing instructions stored on non-transitory machine readable storage media (See the abstract, page 5 paragraph 85, page 9 paragraphs 122-124, and Figures 2 and 5 of Park et al. for reference to a UE in communication with a base station BS, i.e. an eNB, and comprising a controller, which is a type of processor, executing stored instructions to perform a method of configuring and monitoring a common search space CSS).  Park et al. also discloses processing one or more configuring transmissions from the eNB carrying one or more parameters for Common Search Space (CSS) for Coverage Enhancement (CE) mode (See page 7 paragraph 105 and page 8 paragraphs 112-113 of Park et al. for reference to the UE configuring separate CSS for coverage enhancement functions by receiving signals from the BS carrying parameters for the CSS).  Park et al. further discloses establishing a CSS encompassing one or more enhanced Physical Downlink Control Channel (ePDCCH) candidate transmissions based upon the one or more parameters for CSS for CE mode (See page 5 paragraph 84, page 6 paragraphs 94-95, page 8 paragraphs 112-113, and Figure 3 of Park et al. for reference to UE configuring the CSS for candidates that may include an ePDCCH based on the parameters signaled by the BS for the CE mode).  Park et al. also discloses monitoring the one or more ePDCCH candidate transmissions for Downlink Control Information (DCI) in accordance with the one or more parameters for CSS for CE mode (See page 5 paragraph 84, page 6 paragraphs 94-96, page 8 paragraphs 112-113, page 8 paragraph 116, and Figure 3 of Park et al. for reference to the UE monitoring the CSS that may include an ePDCCH to receive control information, i.e. DCI, transmitted through the CSS in accordance with the CSS configured according to the CE mode).  Park et al. further discloses an interface for receiving the one or more configuring transmissions and the one or more ePDCCH candidate transmissions from a receiving circuitry (See page 5 paragraph 84, page 6 paragraphs 94-96, page 9 paragraph 126, and Figure 5 of Park et al. for reference to the UE having a receiver, which is an interface, used to receive both the CSS configuration from the BS as well as the control information transmitted via the CSS).  Although Park et al. does disclose UEs performing a machine type communication MTC operation and using a coverage enhancement CE mode (See the abstract and page 2 paragraph 22 of Park et al.), as well as having different common search spaces for different UE modes (See page 8 paragraphs 112-113 of Park et al.), Park et al. does not explicitly disclose use of a Wideband Coverage Enhancement (WCE) mode, as claimed.  However, Chen et al., in the field of communications, discloses enhanced machine type communication (eMTC) devices operating in modes using coverage enhancement in a wideband channel (See page 5 paragraph 50 and page 7 paragraphs 75-76 of Chen et al.).  Performing communications via MTC devices using a wideband channel has the advantage of allowing the devices to exploit (See page 7 paragraph 75 of Chen et al. for reference to this advantage).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Chen et al. to use a WCE mode for MTC devices, as suggested by Chen et al., within the system and method of Park et al., with the motivation being to allow MTC devices to exploit the frequency diversity of a wideband channel for more effective and reliable communication.
	With respect to claims 26 and 32, Park et al. discloses wherein one or more higher-layer signaling transmissions carry an indicator of a set of Physical Resource Blocks (PRBs) for CSS (See page 7 paragraph 104 and page 8 paragraphs 112-113 of Park et al. for reference to the control channel being defined by resources of PRBs and for reference to the MIB signaling from the BS to the UE defining the time/frequency resources, i.e. PRBs, of each CSS).
	With respect to claims 28 and 34, Park et al. discloses wherein a subframe for the one or more ePDCCH candidate transmissions in the CSS depends upon at least one of: a System Information (SI) window; a paging occasion; and a Discovery Reference Signal Transmission Window (DTxW) (See page 1 paragraph 3, page 5 paragraph 79, and page 5 paragraphs 82-83 of Park et al. for reference to defining a number of CCEs for an ePDCCH transmissions in a downlink subframe based on the coverage enhancement needs for transmitting a paging message, i.e. a paging occasion).
	With respect to claims 29 and 35, Park et al. discloses wherein the one or more configuring transmissions comprise one of: a Radio Resource Control (See page 8 paragraphs 112-113 of Park et al. for reference to the information configuring the CCS for the UE being transmitted via a SIB).
	With respect to claims 30 and 36, Park et al. discloses wherein the one or more parameters for CSS for CE mode include at least one of: a resource block assignment indicator; a number of Physical Resource Blocks (PRBs) indicator; and a Demodulation Reference Signal (DM-RS) scrambling sequence indicator (See page 7 paragraph 104 and page 8 paragraphs 112-113 of Park et al. for reference to the control channel being defined by resources of PRBs and for reference to the parameters singled from the BS to the UE for each CSS including the specific time/frequency domain radio resources, i.e. PRBs, of each CSS).  As shown above with respect to the rejections of claims 25 and 31, Chen et al. renders obvious the use of a WCE mode.
	With respect to claims 37 and 43, Park et al. discloses an apparatus of a User Equipment (UE) operable to communicate with an Evolved Node-B (eNB) on a wireless network, comprising one or more processors executing instructions stored on non-transitory machine readable storage media (See the abstract, page 5 paragraph 85, page 9 paragraphs 122-124, and Figures 2 and 5 of Park et al. for reference to a UE in communication with a base station BS, i.e. an eNB, and comprising a controller, which is a type of processor, executing stored instructions to perform a method of configuring and monitoring a common search space CSS).  Park et al. also discloses processing one or more configuring transmissions from the eNB carrying (See page 7 paragraph 105 and page 8 paragraphs 112-113 of Park et al. for reference to the UE configuring separate CSS for coverage enhancement functions by receiving signals from the BS carrying parameters for the CSS).  Park et al. further discloses determining a CSS encompassing one or more enhanced Physical Downlink Control Channel (ePDCCH) candidate transmissions based upon the one or more parameters for CSS for CE mode (See page 5 paragraph 84, page 6 paragraphs 94-95, page 8 paragraphs 112-113, and Figure 3 of Park et al. for reference to UE configuring the CSS for candidates that may include an ePDCCH based on the parameters signaled by the BS for the CE mode).  Park et al. also discloses monitoring the CSS for Downlink Control Information (DCI) based upon the one or more parameters for CSS for CE mode (See page 5 paragraph 84, page 6 paragraphs 94-96, page 8 paragraphs 112-113, page 8 paragraph 116, and Figure 3 of Park et al. for reference to the UE monitoring the CSS to receive control information, i.e. DCI, transmitted through the CSS in accordance with the CSS configured according to the CE mode).  Park et al. further discloses an interface for receiving the one or more configuring transmissions and the one or more ePDCCH candidate transmissions from a receiving circuitry (See page 5 paragraph 84, page 6 paragraphs 94-96, page 9 paragraph 126, and Figure 5 of Park et al. for reference to the UE having a receiver, which is an interface, used to receive both the CSS configuration from the BS as well as the control information transmitted via the CSS).  Although Park et al. does disclose UEs performing a machine type communication MTC operation and using a coverage enhancement CE mode (See the abstract and page 2 paragraph 22 of Park et al.), as well as having different common search spaces for different UE modes (See page 8 paragraphs 112-113 of Park et al.), Park et al. does not explicitly disclose use of a Wideband Coverage Enhancement (WCE) mode, as claimed.  However, Chen et al., in the field of communications, discloses enhanced machine type communication (eMTC) devices operating in modes using coverage enhancement in a wideband channel (See page 5 paragraph 50 and page 7 paragraphs 75-76 of Chen et al.).  Performing communications via MTC devices using a wideband channel has the advantage of allowing the devices to exploit the frequency diversity of a wideband channel for more effective and reliable communication (See page 7 paragraph 75 of Chen et al. for reference to this advantage).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Chen et al. to use a WCE mode for MTC devices, as suggested by Chen et al., within the system and method of Park et al., with the motivation being to allow MTC devices to exploit the frequency diversity of a wideband channel for more effective and reliable communication.
	With respect to claims 40 and 46, Park et al. discloses wherein a DCI of the one or more ePDCCH candidate transmissions is scrambled by a Radio Network Temporary Identifier (RNTI) selected from one of: a System Information RNTI (SI-RNTI); a Pilot Identity RNTI (PI-RNTI); a Random Access RNTI (RA-RNTI); or a Transmit Power Control Physical Uplink Control Channel RNTI (TPC-PUCCH-RNTI) (See page 8 paragraph 116 of Park et al. for reference to the control information, i.e. DCI, being scrambled according to various RNTI including an RA-RNTI).
With respect to claims 41 and 47, Park et al. discloses wherein the one or more configuring transmissions comprise a System Information Block 1 (SIB 1) transmission (See page 5 paragraph 81 and page 8 paragraphs 112-113 of Park et al. for reference to transmitting the CSS configuration information using an SIB1).  Park et al. also discloses wherein the one or more parameters for CSS for CE mode include a scheduling information indicator (See page 8 paragraphs 112-113 of Park et al. for reference to the parameters including time/frequency resources of each CSS for the CE mode).  As shown above with respect to the rejections of claims 37 and 43, Chen et al. renders obvious the use of a WCE mode.

Claims 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Chen et al., and in further view of Bhattad et al. (U.S. Publication US 2018/0097541 A1).
With respect to claims 27 and 33, although Park et al. does disclose wherein the one or more ePDCCH candidate transmissions are monitored for DCI upon a CE mode being used (See page 5 paragraph 84, page 6 paragraphs 94-96, page 8 paragraphs 112-113, page 8 paragraph 116, and Figure 3 of Park et al. for reference to the UE monitoring the CSS to receive control information, i.e. DCI, transmitted through the CSS in accordance with the CSS configured according to the CE mode), and although Chen et al. renders obvious use of a WCE mode (See page 5 paragraph 50 and page 7 paragraphs 75-76 of Chen et al.), the combination of Park et al. and Chen et al. does not specifically disclose  wherein a WCE mode indicator is provided by one of: a Physical Random Access Channel (PRACH) (See page 1 paragraph 7 and page 7 paragraph 78 of Bhattad et al.).  Providing an indication of the current CE mode of a UE to the network has the advantage of allowing the network to be informed of the current control channel the UE is monitoring corresponding to its current mode such that messages for the UE may be sent on the correct channel (See page 7 paragraph 77 of Bhattad et al. for reference to this advantage).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Bhattad et al., that a current CE mode of a UE could be signaled to the network, as suggested by Bhattad et al., within the combination of Park et al. and Chen et al., which disclose use of a wideband CE mode, with the motivation being to allow the network to be informed of the current control channel the UE is monitoring corresponding to its current mode such that messages for the UE may be sent on the correct channel.

Claims 38-39, 42, 44-45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Chen et al., and in further view of Lee et al. (U.S. Publication US 2014/0098761 A1).
With respect to claims 38 and 44, although Park et al. does disclose indicating CSS parameters including time/frequency resources that are PRBs (See page 7 paragraph 104 and page 8 paragraphs 112-113 of Park et al.), and although Chen et al. renders obvious use of a WCE mode (See page 5 paragraph 50 and page 7 paragraphs 75-76 of Chen et al.), the combination does not specifically disclose wherein the one or more parameters for CSS for WCE mode comprise an indicator of a maximum number of 32 Resource Blocks (RBs) for CSS.
With respect to claims 39 and 45, although Park et al. does disclose indicating CSS parameters for an ePDCCH including time/frequency resources that are PRBs (See page 7 paragraph 104 and page 8 paragraphs 112-113 of Park et al.), and although Chen et al. renders obvious use of a WCE mode (See page 5 paragraph 50 and page 7 paragraphs 75-76 of Chen et al.), the combination does not specifically disclose wherein the one or more parameters for CSS for WCE mode comprise an ePDCCH candidate transmission configuration indicator, specifying at least one of: two candidates for DCI format lA corresponding to an Aggregation Level (AL) of 64; and two candidates for DCI format 1C corresponding to an AL of 32.
	With respect to claims 42 and 48, although Park et al. does disclose indicating CSS parameters for an ePDCCH of a CE mode including indicating time/frequency via SIB1 signaling (See page 5 paragraph 81 and page 8 paragraphs 112-113 of Park et al.), and although Chen et al. renders obvious use of a WCE mode (See page 5 paragraph 50 and page 7 paragraphs 75-76 of Chen et al.), the combination does not specifically disclose specifying at least one of: one candidate for DCI format lA corresponding to an Aggregation Level (AL) of 64, and one candidate for DCI format lA corresponding to an AL of 32; and one candidate for DCI format 1C corresponding to an AL of 32, and one candidate for DCI format IA corresponding to an AL of 16.
With respect to claims 38-39, 42, 44-45, and 48, Lee et al., in the field of communications, discloses defining CSS candidates for MTC UEs for DCI formats 1A and 1C, wherein the aggregation level, i.e. number of RBs, for each CSS may be set according to the mode of operating including coverage enhancement modes, and wherein the aggregation levels of the CSS candidates may include 16, 32, or 64 RBs (See page 13 paragraph 139, page 14 paragraph 147, and page 14 paragraphs 150-151 of Lee et al.).  Selecting the specific aggregations levels for each CSS candidate is an obvious design choice based on the mode of the UE and the transmission characteristics of the ePDCCH.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Lee et al. to use the different CSS aggregation levels for different UE modes and DCI formats, as suggested by Lee et al., within the system and method of Park et al., as an obvious design choice based on the mode of the UE and the transmission characteristics of the ePDCCH.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JASON E MATTIS/Primary Examiner, Art Unit 2461